[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________               FILED
                                                                  U.S. COURT OF APPEALS
                                           No. 10-12479             ELEVENTH CIRCUIT
                                       Non-Argument Calendar         FEBRUARY 10, 2011
                                     ________________________            JOHN LEY
                                                                          CLERK
                                 D.C. Docket No. 1:09-cr-00140-CG-B-1

UNITED STATES OF AMERICA,

         lllllllllllllllllllll                                          Plaintiff-Appellee,

                                               versus

JEREMY RAY ROBERTS,

lllllllllllllllllllll                                             Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                              for the Southern District of Alabama
                                  ________________________

                                         (February 10, 2011)

Before TJOFLAT, HULL and MARTIN, Circuit Judges.

PER CURIAM:

         Paul Brown, appointed counsel for Jeremy Ray Roberts in this direct

criminal appeal, has moved to withdraw from further representation of the
appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Roberts’s conviction and

sentence are AFFIRMED.




                                         2